DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (hereinafter “Liu”), US Pub. No. 2015/0003038, in view of Arunasalam et al. (hereinafter “Arunasalam”, US Pub. No. 2013/0175330.
Regarding claim 1, Liu teaches an apparatus (fig. 3A) comprising: a base substrate (fig. 3A, substrate 106); and a component substrate having at least two electronic components arranged thereon (fig. 3A, devices 108); wherein at least one aperture is formed through an entire thickness of the component substrate, the at least one aperture formed in an interspace between the at least two electronic components (figs. 3A, 3B, aperture between electronic elements 108).
Liu teaches a transparent adhesive layer that attaches the component substrate to the base substrate but fails to explicitly teach a solder  joint.
However, in the same field of invention, Arunasalam teaches an apparatus including a base substrate (fig. 1, substrate 14) and an electrical component (fig. 1, element 12) that are attached utilizing a solder component (fig. 1, element 18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Liu to include the feature of Arunasalam. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased reliability.
Regarding claim 2, Liu teaches wherein each of the at least two electronic components comprise a light emitting diode (fig. 3a, element 108).
Regarding claim 3, Liu teaches wherein the at least one aperture has a width at least equal to the thickness of the component substrate (fig. 3a, aperture between elements 108).
Regarding claims 4 and 5, Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art to determine a specific width of the aperture according to design needs and specifications in order to optimize performance.
Regarding claim 6, Liu teaches wherein the component substrate comprises a silicon substrate ([0043]).
Regarding claim 7, Liu teaches wherein a plurality of apertures are formed through the entire thickness of the component substrate, the plurality of apertures being arranged in at least one straight line in the interspace between the at least two electronic components (fig. 3A, spaces between the electronic elements 108).
Regarding claim 8, the combination of Liu and Arunasalam teaches an array of component substrates (Liu, fig. 3A) each coupled to the base substrate by means of a solder joint (Arunasalam, fig. 1) and each having arranged thereon an array of light emitting diode elements (Liu, fig. 3A, elements 108), wherein in each component substrate a plurality of apertures is formed through the entire thickness of the component substrate in a plurality of interspace between the light emitting diodes (Liu, fig. 3A).
Regarding claims 9 and 10, Examiner takes official notice that the apparatuses of Liu and Arunasalam can be applied to various electronic devices including a personal care device.
Regarding claim 11, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 12, Liu teaches various methods to form the aperture ([0055]).
Regarding claim 13, Arunasalam teaches wherein the step of forming a solder joint comprises forming a solder joint using a reflow soldering process ([0002-0003]).
Regarding claim 14, Liu teaches various methods and techniques used to form the aperture ([0055]).
Regarding claim 15, it has similar limitations to those of claim 2 and is rejected on the same grounds presented above.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622